Title: I. Adams’ Original Draft, 24 September 1765
From: Adams, John
To: 


      
       
        Braintree, ante 24 September 1765
       
       To Ebenezer Thayer Esqr
       Sir
      
      In all the Calamities, which have ever befallen this our dear native Country, since our the first settlement within the Memory of the oldest of Us all, We have never felt So great and sincere a Grief, and Concern or So many Allarming Fears and Apprehensions, as at the present Time. We have many of Us lived to see, both Pestilence and Scarcity, and the Encroachments And Depredations, Hostilities of French and Indian bitter, subtle and powerful Enemies, but We never yet apprehended, our Liberties and Fortunes and our very Being, in any real Danger, till now. It was the Saying of a great Statesman that “Britain, could never be undone but by a British Parliament.” In the same Manner We may truly say, that such is our affectionate and dutiful Loyalty to our King and Devotion to our most gracious King, such our profound Reverence and Veneration for both Houses of Parliament, and such our Love, Esteem, and Friendship to all our fellow subjects in Britain, that it is that Country and that Parliament only, that and by means of our that could enslave and destroy us. And We can no longer forbear complaining, that, to our infinite astonishment We Apprehend we have Reason to fear, that Designs Plans have been formed in that Country, and Measures pursued with a direct and formal Intention to enslave Us. We apprehend that great Evidence of such a Design may be deduced from the late Acts of Parliament restricting, and burdening and embarrassing our Trade: but We shall confine ourselves at present chiefly to the Evidence that Results, from what is called the stamp Act.
      By this Act a very burdensome, and in our apprehension, unconstitutional Tax is to be laid upon us all.—and by the same Act we are all of Us subjected to numerous and enormous Penalties and Forfeitures, for Violations of that Act, seventy shillings to fifty Pounds Sterlg. which are at the option of an Informer to be prosecuted, sued for and recovered in a Court of Admiralty, without a Jury.
      We have called this a burdensome Tax, because, the Duties are so numerous and so high, and the Embarrassments to Business, in this infant Country, sparcely settled as it is, would be so great that it would in our opinion be totally impossible for the People to subsist under it, even if We had no Controversy at all about the Right and Authority of imposing it. We have Reason to think that the Execution of that Act for much less space than one year a short Space of time, considering the present Scarcity of Money, would dreign the Country of every shilling of its Cash, and reduce Multi strip Multitudes of the poorer People of all their Property and reduce them to absolute Beggary. And what the Consequences of so sudden a shock and such a convulsive Change in the whole Course of our Business, and subsistence, would be to the Peace of the Province, we tremble to consider.
      
      We further apprehend this Tax to be unconstitutional. By the great Charter of Liberties, no Amerciament is to be imposed, but by the oaths of good and lawful Men of the Vicinage, and no Freeman is to be disseized of his Freehold &c but by the Judgment of his Peers &c or Law of the Land.—And We have always understood it to be a grand and fundamental Principle of the British Constitution that no Freeman should be subjected to any Tax to which he has not given his own Consent in Person or by Proxy. And indeed, the Maxims of the Common Law, as we have hitherto received them, are to the same Effect that a Man and his Property cannot be seperated but by his own Act or fault. And we have heard and read in History the History of other Countries, now groaning under the Iron scepter of Tyranny, that they were always able to vindicate their Rights and Liberties, as long as they maintained stedfastly the aforesaid Maxims, but that cruel, and arbitrary Government, commenced in those Countries from the very Period, when the Right and Power of Taxation was surrendered by the People. We take it clearly therefore to be inconsistent with the Spirit of the Common Law, and with the essential Fundamental Principles of the British Constitution, that We should be subjected to any Tax, imposed by the British Parliament, which with all its transcendant Power, and truly respectable and venerable Character and Authority, is but an Assembly of Men, and an Assembly in which, we are not represented, in any Sense unless it be by a Fiction of Law, as insensible and irrational in Nature, as it will be injurious in fact if so cruel a Taxation should be grounded on it.
      But the most cruel, and grievous, and as we esteem it, unjust Innovation of all, in the Act aforesaid, is the alarming Extension of the Powers of Courts of Admiralty, in the Plantations. In these Courts one Judge alone, presides.—No Juries, have any Concern there.—The Judges Commissions are only during Pleasure.—Nay, the most mischievous of all immaginable Customs has become established there, that of taking Commissions on all Condemnations—so that the Judge, single and dependant as he is, is under a pecuniary Temptation always against the subject. Now if the Wisdom and spirit of liberty of the Mother Country has thought the impartial Administration of Justice of so great Importance, as to render the Judges independant of every Power on Earth, independant of the King, the Lords, the Commons, the People, nay independant in Hope and Expectation of the Heir apparent to the Crown, by continuing their Commissions in Force even in the Case of a Demise of the Crown, what Justice and Impartiality are we, at three thousands miles distance from the fountain, to expect from a single Judge, without a Jury, dependant, perhaps ignorant perhaps wicked—for all these some of these are certain, many of them probable, all of them possible Cases. We have all along thought, the Late Acts relative to Trade in this Respect a Grievance, to the Persons concerned and of Consequence to the whole Community: But the Stamp Act has created a vast Number of Sources of new Crimes and offences, which may, be committed by every Man in the province, and cannot but be committed by Multitudes, and prodigious Penalties and Punishments annexed and all these are to be tryd by the Judge described before. What after all this can be wanting but the Appointment of a weak or a wicked Man for a Judge, which may happen by Accident or Design, without any fault of any Branch or Member of Parliament, to render Us the most sordid and forlorn Slaves who live upon the Earth.
      We cannot help Observing therefore that this Act, “will make such a Distinction, and create such a Difference between great Britain and America the subjects of our most gracious sovereign, in Great Britain,” and those in “America,” as would have come more consistently, from “an Enemy to both,” than from the wise, and noble and Royal Guardians of Liberty in Both.”
      Resolves—
      As these, Sir, are our Sentiments of that Act, We must enjoin it upon You, to comply with no Measures or Proposals for Countenancing, and assisting, in the Execution of that Act, but by all lawful Means to oppose, the Execution of it, till We can hear, the success of the Cries and Petitions of America, for Relief. Nor can We think it adviseable to agree to any extraordinary, or expensive, Exertions for the Protection of Stamped Papers or Stamp officers.—There are already good and wholesome and sufficient Laws for the Preservation of the public Peace and for the Protection of all Persons and goods—and We apprehend there is no danger of further Tumults and Disorders, to which we have a well grounded aversion; and We therefore take it that Extraordinary steps would tend rather to exasperate, and endanger the public Peace rather than the Contrary.
      And indeed We cannot too often inculcate upon you, our Desires, that all, extraordinary and expensive, Grants and Measures may upon all occasions be avoided. A great Part of the Public Money is Toil and labour of the People, who are under many uncommon Difficulties and Distresses, at the present Time. So that all reasonable frugality ought, by all Means to be observed: and We must recommend Particularly, a careful Enquiry, and the Utmost firmness and Caution to prevent all unconstitutional Draughts upon the public Treasury.
      And We cannot avoid saying, upon this occasion, that if a particular Enquiry into the state of that Treasury should at the first Leisure opportunity be promoted, and an exact state thereof published to the People, it might have a very good and Useful Tendency.
      We should think ourselves guilty of great Impiety to the Memory of our Fore fathers, of cruel Inhumanity to our Posterity and of great Injustice to our selves, nay We should dishonour the Name and Character of British subjects, in which we glory, and should even blush before our fellow subjects in great Britain if we tamely and silently saw our Rights and Liberties wrested from Us.—We cannot but recommend therefore the most clear and explicit Assertion and Vindication of our Rights, to be entered on the Public Records, that the World may know both in the present and all future Generations, that We have a just and clear Knowledge of those Rights and Liberties, and that We have the jealous Watchful Spirit of true Britons, over all Attempts to take them from Us and that with submission to divine Providence we never can be slaves.
     